PER curiam:
El apelante fue convicto el 2 de noviembre de 1970 en juicio de novo- por una infracción a la Sec. 5-201 de la Ley de Vehículos y Tránsito de Puerto Rico (9 L.P.R.A. see. 871), y condenado a pagar una multa de $100 dólares.
En apelación señala, como único error, que se le privó del derecho a juicio por jurado, de acuerdo con los casos de Duncan v. Louisiana, 391 U.S. 145 y Baldwin v. New York, 399 U.S. 66.
En Duncan v. Louisiana, supra, se decidió que el derecho a juicio por jurado en casos criminales es un derecho fundamental, por lo que los estados vienen obligados a reconocerlo como parte de la garantía del debido procedimiento de ley. En Baldwin v. New York, supra, se limitó la aplicación del dere-cho a juicio por jurado a aquellos delitos cuya penalidad máxima excediera de 6 meses.
El delito por el cual fue convicto el apelante es uno menos grave cuya pena máxima ha sido limitada por la Ley Núm. 9 de 7 de julio de 1971 a no más de 6 meses de cárcel ni más de $500 dólares de multa.
 Asumiendo la aplicabilidad del caso de Baldwin al juicio de novo celebrado contra el apelante el 2 de noviembre de 1970, consideramos que tratándose, como se trata, de un de-lito menos grave cuya pena ha sido limitada a no más de 6 meses de cárcel, concluimos que bajo estas circunstancias no se justifica que intervengamos con la sentencia dictada.

Se confirmará la sentencia dictada por el tribunal de instancia:

El Juez Presidente, Señor Negrón Fernández y el Juez Asociado Señor Hernández Matos no intervinieron.